--------------------------------------------------------------------------------



AMENDMENT TO MANAGEMENT MEMBERS AGREEMENT

CONCERNING

NALCO LLC

 

June 30, 2006

This Amendment to Management Members Agreement (the “Amendment”) is made between
Nalco LLC (the “Company” or “Nalco”) and Philippe F. Creteur (“Mr. Creteur”).

Whereas, Nalco LLC and Mr. Creteur entered into a Management Members Agreement
dated June 11, 2004 (the “Management Members Agreement”).

Whereas the parties wish to amend the Management Members Agreement.

Whereas terms not otherwise defined herein shall have the meanings indicated in
the Management Members Agreement.

Therefore the parties agree as follows:

 

1.

“Applicable Percentage” shall be modified to reflect as follows: (a) that for
purposes of the 20% tranche of B Units scheduled to vest on December 31, 2006,
Mr. Creteur will be permitted the opportunity to vest at 75% of these 2006 B
Units at December 31, 2006, (b) should the required 2006 performance targets for
the C units be reached as determined by Nalco LLC, Mr. Creteur will be permitted
the opportunity to vest at 75% of both the 20% tranche of 2006 C units and the
20% tranche of 2005 C units and (c) should the required 2006 performance targets
for the D units be reached as determined by Nalco LLC, Mr. Creteur will be
permitted the opportunity to vest at 75% of both the 20% tranche of 2006 D units
and the 20% tranche of 2005 D units. No unvested units held by Mr. Creteur after
December 31, 2006 shall vest and Mr. Creteur waives all claims to any unvested
units after December 31, 2006. In all other respects the Management Members
Agreement shall remain unchanged with assumption that Mr. Creteur’s last date of
participation in the Management Equity Program is deemed to be September 30,
2006, and except as stated herein, all other unvested units in the Management
Equity Program shall terminate on September 30, 2006.

 

2.

Mr. Creteur and Mr. Creteur’s successors, assigns, heirs, and agents, and each
and all of them, hereby unconditionally and forever release, acquit, and
discharge the Company, its subsidiaries and affiliates, and each of their
respective officers, directors, stockholders, employees, agents, and attorneys

 

 

--------------------------------------------------------------------------------



 

 

from any and all claims, demands, liabilities, and causes of action of every
kind, nature and description whatsoever whether known or unknown, or suspected
to exist, which Mr. Creteur ever had or may now have up to the date of signing
this Agreement, against the Company, or any of them, including, any claim
arising out of or relating to any federal, state, local or other government
statute, regulation or ordinance of any country, including but not limited to
the following US laws, Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act, 29
U.S.C. sec. 621 et. seq. as amended by the Older Workers’ Benefit Protection Act
of 1990, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, and the Rehabilitation Act of 1973,
The Worker Adjustment and Retraining Notification Act. It is the intention of
Mr. Creteur that in executing this Agreement Mr. Creteur is providing a General
Release and that it shall be an effective bar to each and every claim, demand
and cause of action, either known or unknown, for all acts, or omissions of
Nalco occurring prior to and up to the date this Agreement is executed. Also
waived are any rights to attorneys’ fees, compensation or other recovery as the
result of any legal action brought by Mr. Creteur or on Mr. Creteur’s behalf by
any other party, based on any right Mr. Creteur has released and waived under
this Agreement. Excepted from this release are claims challenging the validity
of this Agreement under the Age Discrimination in Employment Act. Mr. Creteur’s
release under the Age Discrimination in Employment Act does not apply to any
claims that arise or may arise based on events that take place after the date
Mr. Creteur signs this Agreement. Also not released are any claims Mr. Creteur
may have for a) Worker’s Compensation benefits, b) accrued wages, accrued but
unused vacation pay, and accrued commissions, if any, up to the date of
termination, c) any vested pension benefits, or d) any right to unemployment
benefits. Mr. Creteur agrees never to institute any lawsuit, complaint,
proceeding, grievance or action of any kind (at law, in equity or otherwise) in
any state or federal court, or in any other public or private tribunal, against
Nalco on any grounds, for any occurrence from the beginning of time to the
effective date of this Agreement. The only exception to this covenant not to sue
is a claim that challenges the validity of this Agreement and alleges age
discrimination. If Mr. Creteur sues Nalco in violation of this Agreement, then
Mr. Creteur shall be liable for Nalco’s actual attorneys’ fees and other
litigation costs incurred in defending such matter.

 

 

--------------------------------------------------------------------------------



 

3.

Mr. Creteur shall waive any and all claims to any Unvested Units after
application of the terms and provisions of this Agreement. Mr. Creteur transfers
ownership of any and all Unvested Units to the Company without further payment
or consideration.

 

NALCO LLC

 

 

 

 

 

 

 

By: 


/S/ Mary Manupella

 

 


/S/ Philippe F. Creteur

Title:

Vice President

 

 

Philippe F. Creteur

 

 

 

--------------------------------------------------------------------------------